Citation Nr: 0125352	
Decision Date: 10/26/01    Archive Date: 10/29/01

DOCKET NO.  01-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, D.C.


THE ISSUE

Entitlement to vocational rehabilitation training pursuant to 
the provisions of Chapter 31, Title 38, United States Code 
(USC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945 and from January 1949 to February 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an October 1999 determination of the 
Vocational Rehabilitation and Counseling     (VR&C) Division 
of the RO which denied the veteran's claim for vocational 
rehabilitation training under Chapter 31, Title 38, USC.  The 
veteran appealed and requested a hearing before a Member of 
the Board in Washington, D.C.  The veteran failed to appear 
for his scheduled hearing in August 2001.


FINDINGS OF FACT

1. In November 1997, the veteran submitted a claim for VA 
Chapter 31 vocational rehabilitation training.

2. Service connection is currently in effect for 
schizophrenia, bilateral defective hearing, 
dermatophytosis, and varices of both lower extremities; 
the combined service-connected disability rating is 60 
percent.

3. The veteran has Bachelor of Science (BS) degrees in 
Economics and in Foreign Service, and a Master of Arts 
(MA) degree in Business.

4. Since separation from military service, the veteran has 
worked as a cost accountant for 3 years, has taught 
college for 12 years, and has worked as a machine operator 
for the U.S. Postal Service for 17 years.


5. In October 1999, a VA vocational rehabilitation counselor 
opined that the veteran did not have an employment 
handicap because he had been able to achieve a high level 
of education and had an extensive and consistent work 
history despite his service-connected disabilities.

6. The veteran's disabilities do not result in an employment 
handicap for VA vocational rehabilitation purposes.


CONCLUSION OF LAW

The criteria for entitlement to a program of VA vocational 
rehabilitation under Chapter 31, Title 38, USC have not been 
met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 1991 and Supp. 
2001); 38 U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. 
§§ 21.1, 21.40, 21.51, 21.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran, in his October 1999 Notice of Disagreement with 
the October 1999 VR&C decision denying his claim for a 
program of VA vocational rehabilitation, contended that his 
service-connected disabilities had hindered his ability to 
obtain a regular Federal service position.  He has asserted 
that he has not been able to obtain the necessary security 
clearance consistent with his education and experience due to 
his service-connected disabilities.

The records reflects that the veteran sought training in 
computer technology and requested assistance for that type of 
education through the VA Chapter 31 vocational rehabilitation 
program.  On VA Form 28-1902, Counseling Record - Personal 
Information, submitted in July 1999, the veteran indicated 
that his service-connected disabilities did not limit him in 
finding or holding a job or in any other ways.

Under the applicable criteria, the purpose of vocational 
training under Chapter 31, Title 38, USC is to enable 
veterans with service-connected disabilities to become 
employable to the maximum extent feasible and to obtain and 
maintain suitable employment.  38 U.S.C.A. § 3100; 38 C.F.R. 
§ 21.1.  Pertinent law and VA regulations provide that a 
person shall be entitled to a rehabilitation program under 
Chapter 31 if he is a veteran who has a service-connected 
disability rating at 20 percent or more which was incurred in 
or aggravated by service on or after September 16, 1940, and 
is determined by the VA to be in need of rehabilitation 
because of an employment handicap.  38 U.S.C.A. § 3102(1); 
38 C.F.R. § 21.40.  Further, a veteran shall also be entitled 
to a program of vocational rehabilitation if he has (A) a 
service-connected disability rated at 10 percent, and (B) a 
serious employment handicap.  38 U.S.C.A. § 3102(2).

The regulation governing an "employment handicap" is set 
forth in 38 C.F.R. § 21.51, and basically requires evidence 
of an impairment of a veteran's ability to prepare for, 
obtain, or retain employment consistent with his abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  The term 
"impairment" is defined as a restriction on employability 
caused by disabilities, a negative attitude towards the 
disabled, deficiencies in education and training, and other 
pertinent factors.  38 C.F.R. § 21.51(c).  The law provides 
that an "employment handicap" does not exist when either a 
veteran's employability is not impaired (that is, when a 
veteran who is qualified for suitable employment does not 
obtain or maintain such employment for reasons within his 
control), or when he has overcome the effects of impairment 
of employability through employment in an occupation 
consistent with his pattern of abilities, aptitudes, and 
interests, and is successfully maintaining such employment.  
38 C.F.R. § 21.51(f)(2)(i), (iii).

The Board notes that a change in the law established the 
requirement that a veteran's employment handicap must be a 
result of a service-connected disability in order for him to 
receive VA vocational rehabilitation benefits.  Veterans 
Benefits Improvements Act of 1996, Pub. L. No. 104-275, 110 
Stat. 3322 (Oct. 9, 1996).  This pertinent amendment only 
applies to claims for eligibility or entitlement to services 
and assistance (including claims for extension of services 
and assistance) under Chapter 31 filed on or after the date 
of the enactment, or October 9, 1996.  As the veteran in this 
case filed his claim for VA Chapter 31 vocational 
rehabilitation benefits in November 1997, his employment 
handicap must be due to his service-connected disabilities.  
Cf. Davenport v. Brown, 7 Vet. App. 476 (1995).

In this case, the veteran is service-connected for 
schizophrenia, bilateral defective hearing, dermatophytosis, 
and varices of both lower extremities.  The combined 
evaluation for the service-connected disabilities is 60 
percent.

As the veteran meets the disability evaluation requirements 
for entitlement to Chapter 31 benefits, the only issue in 
this case is whether he has an "employment handicap."  
38 U.S.C.A. § 3102(1)(A); 38 C.F.R. §§ 21.1(b), 21.40(a).  
After review of the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and shows that he has overcome the effects of his impairment 
of employability through an extensive and consistent work 
history.

The veteran underwent a VA counseling evaluation in October 
1999.  It was noted at that time that he had received BS 
degrees in Economics and in Foreign Service, as well as an MA 
degree in Business.  Following discharge from service, he 
obtained and maintained employment for 3 years as a cost 
accountant.  He subsequently taught college mathematics for 
12 years at several different institutions.  Finally, he was 
employed for 17 years as a machine operator for the U.S. 
Postal Service, and he retired from that job in 1994.  The 
veteran stated during the interview that he had not received 
any treatment for his service-connected psychiatric disorder 
for more than 30 years.  He indicated that his major 
impairment was hearing loss, and that he had hearing aids, 
but had chosen not to wear them for this evaluation.  The 
veteran complained that he had had difficulty obtaining 
security clearances to work for the National Security Agency 
or the Central Intelligence Agency because of his service-
connected psychiatric disorder.  He indicated that he was 
seeking VA Chapter 31 benefits for the opportunity to learn 
about computers and computer technology.  He related that he 
had not applied for any such jobs since 1991, and had not 
attempted to locate work since his retirement from the Post 
Office in 1994.  After a review of psychological tests of the 
veteran, the VA vocational rehabilitation counselor concluded 
that he did not have an impairment of employability, in that 
his service-connected disabilities did not impair his ability 
to perform his work at the Post Office, from which position 
he retired voluntarily in 1994.  Based on the foregoing, the 
counselor opined that the veteran did not have an employment 
handicap, inasmuch as he had overcome any impairment caused 
by his service-connected disabilities, and had been able to 
sustain work as long as he desired, up to the time of his 
retirement.

On that record, the Board finds that the veteran has overcome 
any effects of his impairment of employability, considering 
his extensive education and his long and successful work 
history.  The claims folder documents his consistent work 
history from the time of discharge from service in 1960 
through the time that he chose to retire voluntarily in 1994.  
He has obtained 3 separate advanced academic degrees.  In 
each of his jobs, he worked successively longer periods of 
time.  His 1st position as a cost accountant lasted 3 years; 
his 2nd position as a university professor continued for the 
following 12 years; and he retired from his 3rd position with 
the U.S. Postal Service in 1994 after 17 years of service.  
At the time of his VA counseling evaluation in October 1999, 
he related that his service-connected disabilities had not 
impaired his ability to work.  While the veteran has 
maintained that his psychiatric disorder prevented him from 
obtaining a security clearance for some Federal jobs, the 
VR&C counseling report reflects that his occupation at the 
time of his voluntary retirement in 1994 was suitable with 
regard to his experience and training, did not aggravate his 
disabilities, and suited his interests and abilities.

Overall, the Board finds that the veteran's last period of 
employment as a machine operator was wholly consistent with 
the above-listed experience, abilities, aptitude, and 
interests.  In this regard, the Board notes that the 
applicable VA laws and regulations do not require that an 
occupation perfectly match a claimant in order to reach a 
conclusion that a veteran overcame his employability 
impairment; rather, they merely require that a current job be 
"consistent with" the overall pattern of a veteran's 
abilities, aptitudes, and interests.  38 C.F.R. § 21.51 
(f)(2)(i)(iii).  In this case, the Board concludes that 
evidence contained in the October 1999 VA vocational 
evaluation report shows that the veteran's occupation 
satisfied these requirements.  The Board further observes 
that the record does not show that the veteran had 
substantial periods of unemployment, an unstable work 
history, or significant impairment in his ability to prepare 
for, obtain, or retain employment consistent with his 
abilities, aptitudes, and interests.

In addition, there is no evidence in the record demonstrating 
that the veteran's service-connected disabilities interfered 
with his employment, or that he was ever terminated because 
of deficiencies in education and training, or because of the 
negative attitude of others towards his disabilities.  Thus, 
the judgment of the VA vocational rehabilitation counselor 
that the veteran's employment had established that he had 
overcome the effects of the impairment of employability 
appears to be reasonable.  On that record, the Board finds 
that the veteran overcame his employability impairment, and 
is not entitled to VA Chapter 31 vocational rehabilitation 
benefits.

While the Board appreciates the veteran's desire to further 
his education, VA vocational rehabilitation services are not 
warranted in the absence of a continuing employment handicap.  
The veteran's desire to pursue additional training cannot, 
standing alone, constitute an impairment or give rise to an 
employment handicap.  In light of the foregoing, the Board 
concludes that the veteran's disabilities do not prevent him 
from obtaining or retaining employment consistent with his 
abilities, aptitudes, and interests, and that an employment 
handicap has not been demonstrated as contemplated by 
38 U.S.C.A. § 3102 and 38 C.F.R. § 21.51.

As the veteran has not satisfied the requirements of an 
employment handicap, the Board need not consider whether he 
is entitled to Chapter 31 benefits by virtue of 38 U.S.C.A. 
§ 3102(2), which entitlement is premised on a "serious 
employment handicap," since a finding of "serious employment 
handicap" is predicated, in part, on a finding of an 
"employment handicap."  Not only does the evidence of record 
show no employment handicap in this case; there is also no 
finding by competent VA authority of a serious employment 
handicap.  See 38 C.F.R. § 21.52(f).

Based on the analysis above, the Board concludes that the 
evidence is not evenly balanced; rather, the preponderance of 
evidence is against the veteran's claim for VA vocational 
rehabilitation training under the provisions of Chapter 31, 
Title 38, USC, and the appeal is denied.


ORDER

Vocational rehabilitation training pursuant to Chapter 31, 
Title 38, USC, is denied.


		
	THOMAS A. PLUTA
	Member, Board of Veterans' Appeals



 

